UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 4079 John Hancock Equity Trust (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Michael J. Leary Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4490 Date of fiscal year end: October 31 Date of reporting period: April 30, 2009 ITEM 1. REPORT TO SHAREHOLDERS. A look at performance For the period ended April 30, 2009 Average annual returns (%) Cumulative total returns (%) with maximum sales charge (POP) with maximum sales charge (POP) Inception Since Six Since Class date 1-year 5-year 10-year inception months 1-year 5-year 10-year inception A 1 12-16-98 35.23 5.46 3.66  6.62 35.23 24.46 43.25  B 12-6-04 35.74   8.75 6.95 35.74   33.14 C 12-6-04 32.93   8.35 3.03 32.93   31.85 I 2 12-6-04 31.43   7.26 1.39 31.43   28.21 Performance figures assume all distributions are reinvested. Public offering price (POP) figures reflect maximum sales charge on Class A shares of 5% and the applicable contingent deferred sales charges (CDSC) on Class B and Class C shares. The return for Class C shares have been adjusted to reflect the elimination of the front-end sales charge effective July 15, 2004. The Class B shares CDSC declines annually between years 1 to 6 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. Sales charge is not applicable for Class I shares. The expense ratios of the Fund, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectuses for the Fund and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The waivers and expense limitations are contractual at least until February 28, 2010. The net expenses are as follows: Class A  1.65%, Class B  2.35%, Class C  2.35% and Class I  1.10%. Had the fee waivers and expense limitations not been in place, the gross expenses would be as follows: ClassA1.72%, Class B  2.42%, Class C  2.42% and Class I  1.13%. The Funds semiannual operating expenses will likely vary throughout the period and from year to year. Expenses for the current fiscal year may be higher than those shown above for one or more of the following reasons: (i) a significant decrease in average net assets may result in a higher advisory fee rate if advisory fee breakpoints are not achieved; (ii) a significant decrease in average net assets may result in an increase in the expense ratio because certain fund expenses do not decrease as asset levels decrease; or (iii) the termination of voluntary expense cap reimbursements and/or fee waivers, as applicable. The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Funds current performance may be higher or lower than the performance shown. For performance data current to the most recent month end, please call 18002255291 or visit the Funds Web site at www.jhfunds.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder may pay on fund distributions or on the redemption of fund shares. The Funds performance results reflect any applicable fee waivers or expense reductions, without which the expenses would increase and results would have been less favorable. 1 Effective December 3, 2004, shareholders of the former Independence Small Cap Portfolio became owners of that number of full and fractional shares of Class A shares of the John Hancock Small Cap Fund. Additionally, the accounting and performance history of the former Independence Small Cap Portfolio was redesignated as that of Class A of John Hancock Small Cap Fund. 2 For certain types of investors, as described in the Funds Class I share prospectus. 6 Small Cap Fund | Semiannual report Growth of $10,000 This chart shows what happened to a hypothetical $10,000 investment in John Hancock Small Cap Fund Class A shares for the period indicated. For comparison, weve shown the same investment in two separate indexes. Without sales With maximum Class Period beginning charge sales charge Index 1 Index 2 B 2 12-6-04 $6,805 $6,686 $8,087 $8,504 C 12-6-04 6,815 6,815 8,087 8,504 I 12-6-04 7,179 7,179 8,087 8,504 Assuming all distributions were reinvested for the period indicated, the table above shows the value of a $10,000 investment in the Funds Class B, Class C and Class I shares, respectively, as of April 30, 2009. Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. Russell 2000 Index  Index 1  is an unmanaged index composed of 2,000 U.S. small-capitalization companies. Standard & Poors SmallCap 600 Index  Index 2  is an unmanaged index of 600 domestic stocks of small-size companies. It is not possible to invest directly in an index. Index figures do not reflect sales charges or direct expenses, which would have resulted in lower values if they did. 1 NAV represents net asset value and POP represents public offering price. 2 Index 2 figure as of closest month end to inception date. 3 No contingent deferred sales charge applicable. 4 For certain types of investors, as described in the Funds Class I share prospectus. Semiannual report | Small Cap Fund 7 Your expenses These examples are intended to help you understand your ongoing operating expenses. Understanding fund expenses As a shareholder of the Fund, you incur two types of costs: ▪ Transaction costs which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ▪ Ongoing operating expenses including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about your funds actual ongoing operating expenses, and is based on your funds actual return. It assumes an account value of $1,000.00 on November 1, 2008 with the same investment held until April 30, 2009. Account value Ending value Expenses paid during on 11-1-08 on 4-30-09 period ended 4-30-09 1 Class A $1,000.00 $983.00 $8.11 Class B 1,000.00 979.50 11.53 Class C 1,000.00 979.50 11.53 Class I 1,000.00 986.10 5.42 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at April 30, 2009, by $1,000.00, then multiply it by the expenses paid for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: 8 Small Cap Fund | Semiannual report Hypothetical example for comparison purposes This table allows you to compare your funds ongoing operating expenses with those of any other fund. It provides an example of the Funds hypothetical account values and hypothetical expenses based on each classs actual expense ratio and an assumed 5% annualized return before expenses (which is not your funds actual return). It assumes an account value of $1,000.00 on November 1, 2008, with the same investment held until April 30, 2009. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Account value Ending value Expenses paid during on 11-1-08 on 4-30-09 period ended 4-30-09 1 Class A $1,000.00 $1,016.60 $8.25 Class B 1,000.00 1,013.10 11.73 Class C 1,000.00 1,013.10 11.73 Class I 1,000.00 1,019.30 5.51 Remember, these examples do not include any transaction costs, such as sales charges; therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the Funds annualized expense ratio of 1.65%, 2.35%, 2.35%, and 1.10% for Class A, ClassB, Class C and Class I shares, respectively, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). Semiannual report | Small Cap Fund 9 Portfolio summary Top 10 holdings 1 Air Methods Corp. 5.1% Iconix Brank Group, Inc. 3.0% iShares Russell 2000 Index Fund 4.0% Allscripts Healthcare Solutions, Inc. 3.0% Inverness Medical Innovations, Inc. 3.8% Symmetry Medical, Inc. 2.9% Synchronoss Technologies, Inc. 3.2% First Mercury Financial Corp. 2.7% Cybersource Corp. 3.2% AmTrust Financial Services, Inc. 2.7% Sector composition Health care 24% Industrials 7% Financials 22% Energy 4% Consumer discretionary 19% Materials 4% Information technology 18% Consumer staples 2% 1 As a percentage of net assets on April 30, 2009. Excludes cash and cash equivalents. 2 As a percentage of net assets on April 30, 2009. 3 Sector investing is subject to greater risks than the market as a whole. Because the Fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors. 10 Small Cap Fund | Semiannual report F I N A N C I A L S T A T E M E N T S Funds investments Securities owned by the Fund on 4-30-09 (unaudited) Issuer Shares Value Common stocks 95.32% (Cost $43,592,297) Airlines 2.06% Allegiant Travel Co. (I)(L) 18,400 957,536 Apparel Retail 1.95% Citi Trends Inc. (I) 36,900 906,264 Apparel, Accessories & Luxury Goods 5.39% Fossil, Inc. (I) 37,600 758,016 G-III Apparel Group, Ltd. (I) 116,600 935,132 True Religion Apparel, Inc. (I) 51,200 806,912 Application Software 5.93% Blackboard, Inc. (I) 27,400 932,422 Deltek, Inc. (I) 77,400 318,888 Synchronoss Technologies, Inc. (I) 113,000 1,500,640 Asset Management & Custody Banks 2.08% Riskmetrics Group, Inc. (I) 55,500 965,145 Casinos & Gaming 1.68% Bally Technologies, Inc. (I) 29,700 777,546 Communications Equipment 1.04% Polycom, Inc. (I) 25,800 480,912 Computer Hardware 1.00% 3PAR, Inc. (I) 60,600 464,196 Data Processing & Outsourced Services 3.24% Cybersource Corp. (I) 102,900 1,503,369 Distributors 2.06% LKQ Corp. (I) 56,400 957,672 Electrical Components & Equipment 2.20% Woodward Governor Co. 51,100 1,019,956 Electronic Manufacturing Services 1.76% IPG Photonics Corp. (I) 73,300 818,761 Food Distributors 2.15% United Natural Foods, Inc. (I) 43,800 997,764 Footwear 2.99% Iconix Brand Group, Inc. (I) 97,300 1,387,498 General Merchandise Stores 1.52% 99 Cents Only Stores (I) 65,500 703,470 See notes to financial statements Semiannual report | Small Cap Fund 11 F I N A N C I A L S T A T E M E N T S Issuer Shares Value Health Care Equipment 4.72% Cryolife, Inc. (I) 42,447 230,487 Symmetry Medical, Inc. (I) 187,500 1,361,250 Zoll Medical Corp. (I) 37,300 599,784 Health Care Services 11.25% Air Methods Corp. (I) 89,000 2,362,950 Cardionet, Inc. (I) 46,800 971,100 HMS Holdings Corp. (I) 32,800 983,344 IPC The Hospitalist Co., Inc. (I) 49,100 900,003 Health Care Supplies 3.76% Inverness Medical Innovations, Inc. (I) 54,000 1,743,660 Health Care Technology 2.96% Allscripts-Misys Healthcare Solutions, Inc. 110,500 1,372,410 Industrial Machinery 1.91% Chart Industries, Inc. (I) 64,000 885,120 Internet Software & Services 1.76% Omniture, Inc. (I) 66,400 818,048 Investment Banking & Brokerage 2.53% KBW, Inc. (I) 20,900 505,571 SWS Group, Inc. 52,400 670,196 Oil & Gas Exploration & Production 3.68% Goodrich Petroleum Corp. (I)(L) 44,500 1,020,385 PetroQuest Energy, Inc. (I) 228,000 686,280 Pharmaceuticals 1.51% King Pharmaceuticals, Inc. (I) 89,000 701,320 Property & Casualty Insurance 6.76% Amtrust Financial Services, Inc. 134,800 1,230,724 First Mercury Financial Corp. (I) 95,700 1,265,154 National Interstate Corp. 39,711 641,333 Railroads 1.79% Genesee & Wyoming, Inc. (Class A)(I) 27,700 831,000 Regional Banks 3.27% Pinnacle Financial Partners, Inc. (I) 37,700 672,568 Signature Bank (I) 31,000 842,890 Semiconductors 2.82% Cavium Networks, Inc. (I) 45,400 571,132 Techwell, Inc. (I) 100,300 739,211 Specialty Chemicals 3.57% H.B. Fuller Co. 42,400 748,784 Nalco Holding Co. 55,600 907,392 Specialty Stores 3.89% Tractor Supply Co. (I) 26,500 1,070,070 Ulta Salon, Cosmetics & Fragrance, Inc. (I) 84,100 735,875 Systems Software 2.09% Radiant Systems, Inc. (I) 131,400 968,418 See notes to financial statements 12 Small Cap Fund | Semiannual report F I N A N C I A L S T A T E M E N T S Issuer Shares Value Investment Companies 3.95% (Cost $1,735,903) Investment Companies 3.95% ishares Russell 2000 Index Fund (L) 37,800 1,834,056 Rights 0.09% (Cost $150,751) Application Software 0.09% Deltek, Inc. 81,000 41,105 Interest Issuer rate Shares Value Short-term investments 3.87% (Cost $1,792,425) Cash Equivalents 3.87% John Hancock Cash Investment Trust (T)(W) 0.7696% (Y) 1,792,425 1,792,425 Total investments (Cost $47,271,376)  103.23% Liabilities in excess of other assets (3.23%) Total net assets 100.00% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. (I) Non-income producing security. (L) All or a portion of this security is on loan as of April 30, 2009. (T) Represents investment of securities lending collateral. (W) Issuer is an affiliate of John Hancock Advisers, LLC. (Y) Represents current yield as of April 30, 2009.  At April 30, 2009, the aggregate cost of investment securities for federal income tax purposes was $48,249,993. Net unrealized depreciation aggregated $353,849, of which $7,062,125 related to appreciated investment securities and $7,415,974 related to depreciated investment securities. See notes to financial statements Semiannual report | Small Cap Fund 13 F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 4-30-09 (unaudited) This Statement of Assets and Liabilities is the Funds balance sheet. It shows the value of what the Fund owns, is due and owes. Youll also find the net asset value and the maximum offering price per share. Assets Investments, at value (Cost $45,478,951) including $1,741,716 of securities loaned (Note 2) $46,103,719 Investments in affiliated issuers, at value (Cost $1,792,425) (Note 2) 1,792,425 Total investments, at value (Cost $47,271,376) Cash 439,099 Receivable for investments sold 834,534 Receivable for fund shares sold 53,495 Dividends receivable 2,883 Receivable for security lending income 3,253 Other receivables and prepaid assets 12,101 Total assets Liabilities Payable for investments purchased 831,285 Payable for fund shares repurchased 98,499 Payable upon return of securities loaned (Note 2) 1,792,425 Payable to affiliates Accounting and legal services fees 3,099 Transfer agent fees 13,477 Distribution and service fees 14,752 Management fees 21,683 Other liabilities and accrued expenses 66,988 Total liabilities Net assets Capital paid-in $83,412,119 Accumulated net investment loss (305,807) Accumulated net realized loss on investments (37,331,779) Net unrealized appreciation on investments 624,768 Net assets Investments in affiliated issuers, at cost $1,792,425 Net asset value per share Class A ($31,934,851 ÷ 4,613,843 shares) $6.92 Class B ($2,817,431 ÷ 420,845 shares) 1 $6.69 Class C ($7,947,085 ÷ 1,186,893 shares) 1 $6.70 Class I ($3,699,934 ÷ 522,016 shares) $7.09 Maximum offering price per share Class A (net asset value per share ÷ 95%) 2 $7.28 1 Redemption price is equal to net asset value less any applicable contingent deferred sales charge. 2 On single retail sales of less than $50,000. On sales of $50,000 or more and on group sales the offering price is reduced. See notes to financial statements 14 Small Cap Fund | Semiannual report F I N A N C I A L S T A T E M E N T S Statement of operations For the period ended 4-30-09 (unaudited) 1 This Statement of Operations summarizes the Funds investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investment income Dividends $80,827 Securities lending 7,242 Income from affiliated issuers 1,865 Interest 490 Total investment income Expenses Investment management fees (Note 5) 200,601 Distribution and service fees (Note 5) 97,001 Transfer agent fees (Note 5) 109,382 State registration fees 5,030 Printing and postage fees 24,209 Professional fees 24,015 Custodian fees 3,059 Registration and filing fees 16,550 Accounting and legal services fees (Note 5) 3,254 Trustees fees (Note 5) 2,393 Proxy fees 13,823 Miscellaneous 2,797 Total expenses Less expense reductions (Note 5) (109,419) Net expenses Net investment loss Realized and unrealized gain (loss) Net realized loss on investments (19,340,065) Change in unrealized appreciation (depreciation) on investments 17,247,077 Net realized and unrealized loss Decrease in net assets from operations 1 Semiannual period from 11-1-08 to 4-30-09. See notes to financial statements Semiannual report | Small Cap Fund 15 F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of Changes in Net Assets show how the value of the Funds net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Period Year ended ended 4-30-09 1 10-31-08 Increase (decrease) in net assets From operations Net investment loss ($302,271) ($815,287) Net realized loss (19,340,065) (15,827,722) Change in unrealized appreciation (depreciation) 17,247,077 (52,723,058) Decrease in net assets resulting from operations From net investment income Class A  (14,316,661) Class B  (994,058) Class C  (3,980,157) Class I  (2,019,611)  From Fund share transactions (Note 6) Total decrease Net assets Beginning of period 56,979,175 203,631,168 End of period Accumulated net investment loss 1 Semiannual period from 11-1-08 to 4-30-09. Unaudited. See notes to financial statements 16 Small Cap Fund | Semiannual report F I N A N C I A L S T A T E M E N T S Financial highlights The Financial Highlights show how the Funds net asset value for a share has changed since the end of the previous period. CLASS A SHARES Periodended 4-30-09 1 10-31-08 10-31-07 10-31-06 10-31-05 2 10-31-04 Per share operating performance Net asset value, beginning ofperiod Net investment loss 3 (0.04) (0.06) (0.10) 4 (0.12) (0.11) (0.09) Net realized andunrealized gain (loss) oninvestments (0.08) (5.70) 1.79 1.24 1.61 1.61 Total from investment operations Less distributions From netrealized gain  (1.52)  (0.05) (1.38) (0.14) Net asset value, end ofperiod Total return (%) 5 6 6 6 6 6 Ratios andsupplemental data Net assets, end ofperiod (inmillions) $132 $38 $137 $162 $105 $28 Ratios (as a percentage ofaverage netassets): Expenses before reductions 2.16 7 1.72 1.60 1.60 1.65 2.23 Expenses netof all fee waivers 1.65 7 1.65 1.60 1.59 1.57 1.23 Expenses netof all fee waivers andcredits 1.65 7 1.65 1.60 1.59 1.57 1.23 Net investment loss (1.24) 7 (0.54) (0.72) 4 (0.98) (0.99) (0.80) Portfolio turnover (%) 67 84 96 74 145 129 1 Semiannual period from 11-1-08 to 4-30-09. Unaudited. 2 Effective 12-3-04, shareholders ofthe former Independence Small Cap Portfolio became owners ofan equal number offull andfractional ClassA shares ofthe John Hancock Small Cap Fund. Additionally, the accounting andperformance history ofthe Independence Small Cap Portfolio was redesignated as that ofClass A ofJohn Hancock Small Cap Fund. 3 Based onthe average ofthe shares outstanding. 4 Net investment loss per share andratio ofnet investment loss toaverage netassets reflects a special dividend received by the Fund which amounted to$0.01 per share and0.06% of the classs average netassets. 5 Assumes dividend reinvestment anddoes not reflect the effect ofsales charges. 6 Total returns would have been lower had certain expenses not been reduced during the periods shown. 7 Annualized. See notes to financial statements Semiannual report | Small Cap Fund 17 F I N A N C I A L S T A T E M E N T S CLASS B SHARES Periodended 4-30-09 1 10-31-08 10-31-07 10-31-06 10-31-05 2 Per share operating performance Net asset value, beginning ofperiod Net investment loss 3 (0.06) (0.13) (0.19) 4 (0.20) (0.17) Net realized andunrealized gain (loss) oninvestments (0.08) (5.56) 1.76 1.23 0.45 Total from investment operations Less distributions From netrealized gain  (1.52)  (0.05)  Net asset value, end ofperiod Total return (%) 5 6 6 Ratios andsupplemental data Net assets, end ofperiod (inmillions) $3 $3 $9 $11 $9 Ratios (as a percentage ofaverage netassets): Expenses before reductions 2.86 8 2.43 2.30 2.30 2.35 8 Expenses netof all fee waivers 2.35 8 2.35 2.30 2.29 2.27 8 Expenses netof all fee waivers andcredits 2.35 8 2.35 2.30 2.29 2.27 8 Net investment loss (1.94) 8 (1.25) (1.42) 4 (1.67) (1.67) 8 Portfolio turnover (%) 67 84 96 74 145 1 Semiannual period from 11-1-08 to 4-30-09. Unaudited. 2 Class B shares began operations on 12-6-04. 3 Based on the average of the shares outstanding. 4 Net investment loss per share and ratio of net investment loss to average net assets reflects a special dividend received by the Fund which amounted to $0.01 per share and 0.06% of the classs average net assets. 5 Assumes dividend reinvestment and does not reflect the effect of sales charges. 6 Total returns would have been lower had certain expenses not been reduced during the periods shown. 7 Not annualized. 8 Annualized. CLASS C SHARES Periodended 4-30-09 1 10-31-08 10-31-07 10-31-06 10-31-05 2 Per share operating performance Net asset value, beginning ofperiod Net investment loss 3 (0.06) (0.13) (0.19) 4 (0.20) (0.17) Net realized andunrealized gain (loss) oninvestments (0.08) (5.55) 1.76 1.23 0.45 Total from investment operations Less distributions From netrealized gain  (1.52)  (0.05)  Net asset value, end ofperiod Total return (%) 5 6 6 6 Ratios andsupplemental data Net assets, end ofperiod (inmillions) $8 $10 $38 $44 $31 Ratios (as a percentage ofaverage netassets): Expenses before reductions 2.86 8 2.42 2.30 2.30 2.35 8 Expenses netof all fee waivers 2.35 8 2.35 2.30 2.29 2.27 8 Expenses netof all fee waivers andcredits 2.35 8 2.35 2.30 2.29 2.27 8 Net investment loss (1.94) 8 (1.25) (1.42) 3 (1.68) (1.67) 8 Portfolio turnover (%) 67 84 96 74 145 1 Semiannual period from 11-1-08 to 4-30-09. Unaudited. 2 Class C shares began operations on 12-6-04. 3 Based on the average of the shares outstanding. 4 Net investment loss per share and ratio of net investment loss to average net assets reflects a special dividend received by the Fund which amounted to $0.01 per share and 0.06% of the classs average net assets. 5 Assumes dividend reinvestment and does not reflect the effect of sales charges. 6 Total returns would have been lower had certain expenses not been reduced during the periods shown. 7 Not annualized. 8 Annualized. See notes to financial statements 18 Small Cap Fund | Semiannual report F I N A N C I A L S T A T E M E N T S CLASS I SHARES Periodended 4-30-09 1 10-31-08 10-31-07 10-31-06 10-31-05 2 Per share operating performance Net asset value, beginning ofperiod Net investment income (loss) 3 (0.02)  4 (0.03) 5 (0.06) (0.05) Net realized andunrealized gain (loss) oninvestments (0.08) (5.80) 1.81 1.24 0.44 Total from investment operations Less distributions From netrealized gain  (1.52)  (0.05)  Net asset value, end ofperiod Total return (%) 6 7 7 Ratios andsupplemental data Net assets, end ofperiod (inmillions) $4 $6 $19 $40 $34 Ratios (as a percentage ofaverage netassets): Expenses before reductions 1.38 9 1.13 1.08 1.08 1.18 9 Expenses netof all fee waivers 1.10 9 1.10 1.08 1.08 1.10 9 Expenses netof all fee waivers andcredits 1.10 9 1.10 1.08 1.08 1.10 9 Net investment income (0.69) 9 0.02 (0.24) 5 (0.47) (0.53) 9 Portfolio turnover (%) 67 84 96 74 145 1 Semiannual period from 11-1-08 to 4-30-09. Unaudited. 2 Class I shares began operations on 12-6-04. 3 Based on the average of the shares outstanding. 4 Less than $0.01 per share 5 Net investment loss per share and ratio of net investment loss to average net assets reflects a special dividend received by the Fund which amounted to $0.01 per share and 0.06% of the classs average net assets. 6 Assumes dividend reinvestment and does not reflect the effect of sales charges. 7 Total returns would have been lower had certain expenses not been reduced during the periods shown. 8 Not annualized. 9 Annualized. See notes to financial statements Semiannual report | Small Cap Fund 19 Notes to financial statements (unaudited) Note 1 Organization John Hancock Small Cap Fund (the Fund) is a diversified series of John Hancock Equity Trust (the Trust), an open-end management investment company registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the Fund is to seek maximum capital appreciation. The Board of Trustees has authorized the issuance of multiple classes of shares of the Fund, designated as Class A, Class B, Class C and Class I shares. The shares of each class represent an interest in the same portfolio of investments of the Fund and have equal rights as to voting, redemptions, dividends and liquidation, except that certain expenses, subject to the approval of the Trustees, may be applied differently to each class of shares in accordance with current regulations of the Securities and Exchange Commission and the Internal Revenue Service. Shareholders of a class that bears distribution and service expenses under the terms of a distribution plan have exclusive voting rights to that distribution plan. Class B shares will convert to Class A shares eight years after purchase. Note 2 Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. The following summarizes the significant accounting policies of the Fund: Security valuation Investments are stated at value as of the close of the regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
